Citation Nr: 1118692	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-21 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hearing loss has been received.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable rating for chronic dermatitis.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from December 1983 to March 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, in which the RO, in pertinent part, denied the Veteran's request to reopen a claim for service connection for hearing loss; denied claims for service connection for tinnitus and for hypertension; and granted service connection and assigned an initial, 0 percent (noncompensable) rating for chronic dermatitis, effective May 20, 1996.  

A Board hearing was scheduled at the RO in March 2010, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The claims for service connection for hypertension and for an initial, compensable rating for chronic dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  In a July 1996 rating decision, the RO denied service connection for hearing loss; although notified of the denial in August 1996, the Veteran did not initiate an appeal.

3.  None of the new evidence associated with the claims file since the July 1996 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, or raises a reasonable possibility of substantiating this claim. 

4.  Tinnitus was not manifested in service; and, even assuming a current diagnosis of tinnitus, there is no competent evidence relating this disability to military service.


CONCLUSIONS OF LAW

1.  The RO's July 1996 decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has not been submitted to reopen the claim for service connection for hearing loss.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claims were received in September 2007.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in September and November 2007.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed, a rating decision was issued in April 2008, and a statement of the case was issued in May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the September and November 2007 letters.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The November 2007 VCAA letter provided notice to the Veteran of the bases for the prior denial of service connection for hearing loss -the claim was previously denied because it was not well grounded.  Although this letter did not provide specific notice of the element or elements of the claim that were found insufficient in the previous denial, the Board notes that the claim was previously denied because the Veteran failed to report to a VA examination and the RO determined that there was insufficient evidence of a current hearing loss disability related to service.  In this case, the November 2007 letter notified the Veteran of the evidence necessary to support the underlying claim for service connection, which included the need to show evidence of current disability.  Furthermore, the RO scheduled the Veteran for a VA audiology examination in March 2008, but the Veteran once again failed to report to it.  Under these circumstances, the Board finds that any deficiency in the notice with respect to Kent, did not prejudice the Veteran because he was notified of the evidence necessary to support the underlying claim and provided with the opportunity for a VA examination and opinion.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  As noted above, the Veteran was scheduled for a VA audiology examination in March 2008, but he failed to report for his examination.  

In this case, the Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations - In General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Laws and Regulations - Reopening a Claim for 
Service Connection for Hearing Loss

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Service connection can be granted for certain diseases, including other organic diseases of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Factual Background and Legal Analysis

Hearing Loss

The Veteran filed his original claim for service connection for hearing loss in May 1996.  In a July 1996 rating decision, the RO denied the claim for service connection and although the Veteran was notified of the denial in a letter dated in August 1996, he did not appeal.  Hence, the July 1996 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence in the claims file at the time of the July 1996 rating decision included the Veteran's service treatment records and his DD-214.  The Veteran's DD-214 indicates that the Veteran's military occupational specialty (MOS) was an aircraft mechanic (6114).  The Board notes that the corresponding probability of hazardous noise exposure related to the Veteran's MOS is "highly probable."  See VA Fast Letter 10-35 (September 2, 2010).  Accordingly, the RO has conceded the Veteran's exposure to hazardous noise during service.  

The Veteran's April 1983 enlistment examination report indicates that the Veteran had an auditory threshold of 40 db at 4000 Hz in the left ear - indicating that the Veteran had a left ear hearing loss disability at the time of enlistment under the provisions of 38 C.F.R. § 3.385.   Audiometric testing during service continued to show auditory thresholds of 40 db or greater at 4000 Hz in the left ear.  Audiometric testing during service did not show that the Veteran met the requirements for right ear hearing loss under the provisions of 38 C.F.R. § 3.385.  On a November 1987 Report of Medical History, it was noted under the physician's summary that the Veteran had mild high frequency hearing loss.  On a March 1991 reenlistment physical examination report, it was noted that the Veteran could hear normal conversation and some soft noises, but likely had some hearing loss.  

Post-discharge, the Veteran filed a claim for service connection for hearing loss in May 1996.  A VA examination was scheduled in June 1996, but the Veteran failed to report to it.  VA regulations provide that when a claimant fails to report for a scheduled medical examination, without good cause, a claim for service connection shall be decided based on the current evidence of record.  See 38 C.F.R. § 3.655.  In the July 1996 rating decision, the RO denied service connection for hearing loss because the Veteran failed to report to the scheduled VA examination and there was no evidence showing that the Veteran had a current, chronic hearing loss disability.  

In September 2007, the Veteran requested that the claim for service connection for hearing loss be reopened.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims is the July 1996 RO rating decision.  

Evidence associated with the claims file since the July 1996 RO decision includes VA test results dated in November 1995, the report of an April 2009 VA examination for hepatitis C, and VA treatment records dated in April 2009 and October 2008.  None of this evidence relates hearing loss. 

At the time of the July 1996 RO decision, there was no medical evidence that the Veteran had a current, chronic hearing loss disability related to service.  The evidence associated with the claims file since July 1996 does not reference hearing loss and is not remotely pertinent to his present claim.  In sum, while this evidence may be considered new in the sense that it was not previously before agency decisionmakers, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim (i.e., current diagnosis or nexus with service) and does not raise a reasonable possibility of substantiating the claim for service connection.    

The Board notes that the evidence indicates that the Veteran had preexisting left ear hearing loss, which was noted at the time of enlistment and throughout service.  It is unclear, however, whether the Veteran's preexisting left ear hearing loss was aggravated by military service.  The Board points out that the Veteran was scheduled for a VA examination in June 1996 and again in March 2008, but he failed to report to both examinations.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of a claim is not a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Unfortunately, in this case, by his inaction, the Veteran has defeated his own claim.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for hearing loss has not been received.  As such, the requirements for reopening the claim are not met, and the July 1996 denial of the claim remains final.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Tinnitus

The Veteran's service treatment records are unremarkable for any complaints or findings related to tinnitus.  Post-discharge VA treatment records are likewise unremarkable for tinnitus.

As noted above, the Veteran was scheduled for a VA audiology examination in March 2008, but he failed to report for it.  VA regulations provide that when a claimant fails to report for a scheduled medical examination, without good cause, a claim for service connection shall be decided based on the current evidence of record.  See 38 C.F.R. § 3.655.  In this case, there is no medical evidence that the Veteran currently has tinnitus.

The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. Sept. 14, 2009).

In this case, however, the Board points out that other than filing the claim for service connection, the Veteran has not provided any lay evidence with regard to his tinnitus.  While the Veteran may be competent to state that he has tinnitus (i.e., ringing in his hears), he has not provided any information regarding the nature of his tinnitus or its onset.  Hence, even assuming that the Veteran has a current diagnosis of tinnitus, there is no evidence - lay or medical - linking this disability to his military service.  Under these circumstances, the Board must deny the claim for service connection.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence to reopen the claim of service connection for hearing loss has not been received, the appeal is denied.

Service connection for tinnitus is denied.

REMAND

In addition to the above-cited laws and regulations governing service connection, the Board notes that service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and hypertension (high blood pressure), although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  This must be confirmed by readings taken two or more times on at least three different days.  Id. 

In this case, service treatment records do not reflect that the Veteran was diagnosed with hypertension during service; however, he did have diastolic blood pressure readings 90mm or greater on several occasions.  For example, the Veteran's blood pressure was 175/93 in August 1993, 166/98 in May 1994, 140/104 in August 1994, and 152/102 in January 1995.  Furthermore, the report of an April 2009 VA examination for hepatitis C notes that the Veteran currently has hypertension.

Under these circumstances, the Board finds that a VA medical examination and opinion is needed to resolve the claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
The Board also notes that the Veteran has not had a VA examination with respect to his chronic dermatitis.  The Veteran was scheduled for a VA dermatology examination in July 1996, in connection with his original claim for service connection, but he failed to report to it.  The claim was denied by the RO in a July 1996 rating decision, and the Veteran requested that the claim be reopened in September 2007.  Based on this request, the Veteran's claim was reviewed and service connection was granted; however, he has not been afforded with another opportunity for a VA examination.  The Board acknowledges that the Veteran has failed to report to other VA examinations; however, he not been afforded an opportunity to attend a VA dermatology examination since his claim was reopened and granted.  Obviously, a VA examination to assess the current severity of the service-connected chronic dermatitis would be helpful in resolving this claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Little Rock VA Medical Center (VAMC) dated in November 1995, April 2009, and October 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any outstanding records of treatment for hypertension and chronic dermatitis from the Little Rock VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA or non-VA that treated him for hypertension and chronic dermatitis.  Specifically, this should include all outstanding medical records from the Little Rock VAMC.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.   

2.  The AMC/RO should schedule the Veteran for a VA examination to evaluate the current nature and the etiology of his claimed hypertension.  All indicated tests and studies are to be performed.  Prior to the  examination, the claims folder and a copy of this remand must be made available to the physician for a review of the case.  A notation to the effect that this record review took place must be included in the report of the physician.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Hypertension.

Following a thorough review of the claims folder and interview and examination of the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension had its onset during service or within one year following discharge from service, or was otherwise caused or aggravated by military service.  Sustainable reasons and bases (medical analysis and rationale) are to be included with any opinion.

3.  The RO/AMC should schedule the Veteran for a VA skin examination to evaluate the current severity of his chronic dermatitis.  The entire claims folder must be made available to the physician for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the physician deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Skin Diseases Examinations.  Following the examination and a review of the file, the examiner must specifically indicate which of the following paragraphs best describes the degree of impairment caused by chronic dermatitis:  

(a)  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period; or

(b)  20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; or 

(c)  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period;

(d)  Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. 

The physician should include a complete rationale for the findings and opinions expressed.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.   §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


